Citation Nr: 0927883	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1950 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the Veteran's petition to reopen a claim for 
service connection for a low back disorder.

A May 1964 rating decision had initially considered and 
denied this claim, and a November 2000 Board decision also 
had denied an earlier petition to reopen this claim.

In his April 2006 Notice of Disagreement (NOD), the Veteran 
indicated he wanted a local hearing at the RO.  He 
subsequently was scheduled for a hearing before a local 
Decision Review Officer (DRO), intended to be held on 
February 1, 2007.  But on January 31, 2007 the Veteran 
submitted a statement to the RO indicating he was canceling 
his hearing request.  Cf., 38 C.F.R. §§ 20.702(e), 20.704(e) 
(2008).

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed May 1964 rating decision denied the 
Veteran's claim for service connection for a low back 
disorder because there was no medical evidence of a then 
current low back disorder or a medical opinion linking such a 
disorder to his military service.

2.  A November 2000 Board decision denied the Veteran's 
petition to reopen this claim because he still had not 
submitted any evidence suggesting a diagnosis of a low back 
disorder or of a link between a low back disorder and his 
military service.

3.  The additional evidence received since that November 2000 
Board decision denying the petition to reopen this claim is 
cumulative or redundant of evidence already considered in 
that decision or does not relate to an unestablished fact 
necessary to substantiate this claim or raise a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The November 2000 Board decision that denied the petition 
to reopen the claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 502, 511, 7104, 7252, 7266 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1100 (2008).

2.  New and material evidence has not been submitted since 
that Board decision to reopen this previously denied and 
unappealed claim for service connection.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the fourth 
requirement that VA also request that a claimant submit any 
evidence in his possession that might substantiate the claim.  
See 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court or CAVC) held that VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, VA 
adjudicators are required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to 


"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005, prior to the initial adjudication of his claim 
(petition to reopen) in February 2006.  That letter informed 
him of the evidence required to reopen the claim - 
specifying the bases of the prior denial, and apprised him of 
the evidence needed to establish his underlying entitlement 
to service connection and of his and VA's respective 
responsibilities in obtaining supporting evidence.  A second, 
more recent, letter sent in May 2006 complied with Dingess by 
also apprising him of the downstream disability rating and 
effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  
There is no indication of any outstanding records pertaining 
to his claim.  Indeed, when canceling his hearing request in 
January 2007, the Veteran indicated he no longer wanted a 
hearing because he admittedly had no new and material 
evidence to support his claim, also noting that he had been 
advised that he could reopen his claim at such time that he 
obtained new and material evidence.  So even by his 
admission, at least given the current situation, there are no 
additional medical or other records to obtain.



If, as here, a claim for service connection has been 
previously considered and denied, and the Veteran did not 
timely appeal the decision, he is required to present new and 
material evidence to reopen the claim under 38 U.S.C.A. § 
5108 before the Board's duty to assist is triggered and the 
Board may proceed to evaluate the merits of the claim.  See 
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003)  Moreover, absent the 
required new and material evidence, there is no obligation to 
schedule the Veteran for a VA compensation examination 
concerning the claim unless and until he first satisfies this 
threshold preliminary evidentiary burden.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.	New and Material Evidence

The Veteran is attempting to reopen his previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
his claim must be denied.

A May 1964 rating decision denied the claim for service 
connection for a low back disorder because there was no 
diagnosis of a then current low back disorder or a medical 
link between such a disorder and the Veteran's military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran did not appeal that May 1964 decision, so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

The Veteran attempted to reopen this claim in October 1997.  
The RO denied his petition to reopen this claim in April 
1998, and a November 2000 Board decision, on appeal, affirmed 
that RO decision not to reopen the claim.  The Board's 
decision subsumed the RO's decision.  38 C.F.R. § 20.1104.  
And when not appealed, that Board decision also became final 
and binding on the Veteran based on the evidence then of 
record.  Unless the Chairman of the Board orders 
reconsideration of a decision, the Veteran appeals the 
Board's decision, or one of the other exceptions to finality 
apply (such as the decision is collaterally attacked and it 
is determined to have been clearly and unmistakably 
erroneous), all Board decisions are final on the date stamped 
on the face of the decision and are not subject to revision 
on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7252, 
7266; 38 C.F.R. § 20.1100.

The Veteran filed his current petition to reopen this claim 
for service connection for a low back disorder in August 
2005.  As support for his claim, he submitted VA treatment 
records from 2005-2006.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new 
and material evidence has been submitted since the Board's 
November 2000 decision that previously considered and denied 
this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  This initial determination affects the 
Board's jurisdiction to adjudicate the claim on its 
underlying merits.  If there is no new and material evidence, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for a low back disorder is the 
evidence that has been added to the record since the final 
and binding November 2000 Board decision.  And considering 
the basis of that denial, new and material evidence must 
suggest he has a current diagnosis of a low back disorder and 
that this disorder was incurred during or aggravated by his 
military service (see 38 U.S.C.A. §§ 1110, 1153 and 38 C.F.R. 
§ 3.303(a), 3.306) or is secondary to - meaning proximately 
due to, the result of, or chronically aggravated by an 
already service-connected disability (see 38 C.F.R. 
§ 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995)).  His only 
service-connected disability is recurrent urticaria, rated 
noncompensable 
(i.e., zero-percent disabling).

Concerning these possible means of establishing his 
entitlement to service connection, as mentioned, since the 
Board's November 2000 decision the Veteran has submitted VA 
treatment records from 2005-2006.  On the one hand, these 
additional records are "new" in that they did not exist at 
the time of the Board's November 2000 decision and, 
therefore, were not considered and, indeed, could not 
possibly have been.  But even so, these additional records 
are not also material to the determinative issue of whether 
the Veteran has a low back disorder that was incurred in or 
aggravated by his military service, or that is secondary to 
an already service-connected disability.  Instead, these 
records only indicate he has some low back pain and 
degenerative changes of his cervical spine (neck), 
while still not diagnosing a current low back disability or 
etiologically linking such a condition either directly or 
presumptively to his military service or, in the alternative, 
secondarily to an already service-connected disability.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records merely describing the Veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen a claim for service connection 
based on new and material evidence.).  

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the RO's final and binding May 1964 rating 
decision and the Board's November 2000 decision denying the 
petition to reopen the claim was the lack of a diagnosis of a 
then current disability and the lack of a medical nexus 
opinion suggesting the current disability was attributable to 
his military service - either directly, presumptively, or 
secondarily to a service-connected disability.  Therefore, 
because this newly submitted evidence does not contain either 
the necessary diagnosis of a current disability or a medical 
nexus opinion supportive of his claim by causally relating 
this disability to his military service, this additional 
medical evidence does not provide the unestablished facts 
necessary to substantiate his claim.  One other important 
point worth noting in this regard is that a mere complaint of 
low back pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Additionally, the Veteran's personal statements in this 
regard are not material within the meaning of 38 C.F.R. § 
3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that a layman is not competent to offer a diagnosis and 
medical opinion regarding causation, and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Also, to the extent 
the Veteran is merely reiterating arguments he made prior to 
the RO and Board previously denying his claim, this is not 
new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Hence, none of the additional evidence received since the 
Board's November 2000 decision is both new and material to 
the claim as defined by VA regulation.  See 38 C.F.R. § 
3.156.  Therefore, the decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

ORDER

The petition to reopen the claim for service connection for a 
low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


